Citation Nr: 1531294	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran performed verified active duty from June 1987 to June 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, which granted service connection for bilateral keratoconus, and assigned an initial noncompensable evaluation.

In January 2010 the Board remanded the issue on appeal for further development. 

During the pendency of the appeal, a June 2011 rating decision granted the Veteran a higher rating of 30 percent for his bilateral keratoconus effective July 1, 2004, the date of the claim.  As a higher rating is available for the disability and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).


In January 2010 the Board remanded the Veteran's claim in order to obtain any outstanding treatment records and to afford the Veteran a VA examination in order to determine the Veteran's visual acuity.  In June 2010 the Veteran stated that he did not have any post-service treatment records because he had not sought any treatment.  The Veteran was afforded a VA examination in November 2010; since the VA examination was in Japanese it was translated to English.  The VA examiner stated that the diagnosis was bilateral keratoconus.  He also stated that the uncorrected vision for both eyes was .15 and corrected vision, with glasses, for both eyes was .5 (far vision) and .5 (near vision).  He stated that the Veteran's eyeglasses do not provide enough vision so he experiences difficulty.  He also stated that when the Veteran wore hard contact lenses his vision was .6 for the right eye and .8 for the left eye.  The Veteran has to wear contact lenses to correct his irregular astigmatism due to keratoconus.  No problems were detected by the visual field test and his eye movement was also normal.  With the exception of keratoconus, there were no significant finding from the anterior ocular segment towards the ocular fundus.

The Board finds that the Veteran should be afforded a new VA examination for two reasons.  The first is that keratoconus is a progressive eye disease (see American Optometric Association, http://www.aoa.org/patients-and-public/eye-and-vision-problems/glossary-of-eye-and-vision-conditions/keratoconus?sso=y) and there are no treatment records or examination of record since June 2010 and therefore, the current severity is unknown.  Secondly, the November 2010 VA examiner did not provide results that comply with the diagnostic criteria.   The diagnostic criteria uses visual acuity as fractions, i.e. 20/20, but the November 2010 VA examination results are not in that format.  Thus, the Veteran should be afforded a new VA examination and in addition, to giving the current nature and severity of the bilateral keratoconus the VA examiner should interpret the November 2010 VA examination results. 

The Board notes that the Veteran stated in June 2010 that he did not seek any VA or private treatment for his bilateral keratoconus.  Since it has been five years the AOJ should contact the Veteran to determine if there are any outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The Veteran should be scheduled for a VA examination, by an appropriate medical professional, for evaluation of his bilateral keratoconus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

After a careful review of the Veteran's claims file the VA examiner must discuss the current nature and severity of the Veteran's bilateral keratoconus.  The examiner is specifically requested to fully describe visual acuity of the Veteran.  The Board notes that the Veteran's visual acuity results should be done as fractions.    

The VA examiner should also interpret the November 2010 VA examination results and provide them in terms of the diagnostic criteria, i.e. as fractions.  The results are uncorrected vision for both eyes was .15; corrected vision, with glasses, for both eyes was .5 (far vision) and .5 (near vision); and with hard contact lenses his vision was .6 for the right eye and .8 for the left eye.  

The examiner should set forth all examination findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report, in accordance with VA diagnostic code 6035 (visual acuity).

3.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




